Citation Nr: 1518294	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-03 591	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for major depression and chronic adjustment disorder.	


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This decision denied service connection for major depression and chronic adjustment disorder.  

The issue of service connection for major depression and chronic adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  

In February 2015, the Board issued a remand of the claim for service connection of major depression and chronic adjustment disorder so that further development could be accomplished and the case be readjudicated by the AOJ before being returned to the Board.  To date, no such development has taken place; however, the issue has been returned to the Board.  Thus the Board must ensure compliance with its prior remand orders.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the VA examiner who provided the April 2011 opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses the question of whether the Veteran's depression, as shown in the April 2009 primary care initial evaluation, is a separate and distinct medical entity from her service-connected PTSD.  

If depression is determined to be a separately diagnosed entity from the Veterans service-connected PTSD, then the examiner should also provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater that any diagnosed psychiatric disability other than PTSD is attributable to the Veteran's period of military service.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.  

2. Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response before the record is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





